VIOSCA, Justice ad hoc
(dissenting).
I respectfully dissent in part, being of the view that Mrs. Day is entitled to com*791pensation for the period of time between the day she returned to work and the date her removal shall have been made known by statement in writing to her and to the Director in advance of such action.
I concur in the majority opinion, insofar as it holds that our jurisdiction under Article 14, Section 15(0) (1), of the Louisiana Constitution is limited to questions of law and that the decision of the appropriate Civil Service Commission is final on the facts. There is, however, a vast difference between a finding of facts and the drawing of an erroneous legal conclusion from undisputed facts. As pointed out in the majority opinion, as well as in the dissenting opinion of Chief Justice Fournet, no civil servant may be removed from the payroll, whether it be for cause or because of acceptance of an oral resignation, until after a statement in writing to that effect is made known to the civil servant and to the Director in advance of such action. Boucher v. Division of Employment Security, 227, 75 So.2d 343; Day v. Department of Institutions, 228 La. 112, 81 So.2d 828; State ex rel. Anderson v. Walker, No. 42,842, 230 La. 816, 89 So.2d 324.
In its finding of facts, the Commission found that Mrs. Day went on leave of absence from her position with the Department of Institutions on or about August 19, 1953, to take care of a sick sister. It further found, as a fact, that Mrs. Day expressed her intention to resign her classified position effective September 1, 1953, and that on that day Mrs. Day was eliminated as an employee of the Department of Institutions. The Commission further found that “by the preponderance of evidence, in November 1953, Mrs. Day called on the Director of the Department 'of Institutions to solicit reemployment.”
All of the foregoing occurred before any notice in writing was ever given to Mrs. Day of the intention of the Department to remove her from the payroll. Therefore, in November 1953, Mrs. Day was still an employee and could not “solicit reemployment”. The Commission, therefore, drew an erroneous legal conclusion when it stated that she was soliciting reemployment, when, as a matter of fact, she was returning to her existing employment. This, of course, brought to an end her leave without pay, since no one is presumed to work for nothing.
The fact that Mrs. Day did not perform any work after her illegal removal from the payroll is unimportant, for a civil servant illegally dismissed is entitled to compensation. State ex rel. Murtagh v. Department of City Civil Service, 215 La. 1007, 42 So.2d 65, and authorities therein cited.
It is my opinion that Mrs. Day is entitled to compensation from the day in November 1953 when she returned to work (erroneously referred to by the Commission as soliciting reemployment) until such time *793as she is legally removed by proper delivery to her and to the Director of written notice of her removal from the payroll.